           Case 3:19-mj-02990-KSC Document 1 Filed 07/17/19 PageID.1 Page 1 of 11
AO I 06 (Rev. 06/09) Application for a Search Warrant



                                       UNITED STATES DISTRICT Cou T
                                                                                                                    JUL 172019
                                                                     for the
                                                         Southern District of California                   CU:::HK US lJIS I HIC l COUHT
                                                                                                        SOUTHERN D1S1RICT OF CALIFORNIA
                                                                                                        BY                            DEPUTY
              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )           Case No.
     Apple iPhone 8 cellular phone, model number:                       )
                                                                        )
                                                                                                   1    9MJ2990
                        A1864
                                                                        )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A (incorporated herein)
located in the              Southern              District of               California           , there is now concealed (identify the
                   --------                                     ------------
person or describe the property to be seized):

 See Attachment B (incorporated herein)

          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                 ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 D a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                         Offense Description
                                                   Certain Activities Relating to Material Involving the Sexual Exploitation of Minors;
        18 U.S.C. 2252 & 2252A                     Certain Activities Relating to Material Constituting/Containing Child Pornography

          The application is based on these facts:
        See Affidavit (incorporated herein).

           ~ Continued on the attached sheet.
           D Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sh et.




                                                                                         Cristian Saenz, HSI Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: San Diego, California                                             Hon. Karen S. Crawford, U.S. Magistrate Judge
                                                                                                Printed name and title
       Case 3:19-mj-02990-KSC Document 1 Filed 07/17/19 PageID.2 Page 2 of 11




 1   AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2         I, Cristian Saenz, being duly sworn, hereby state as follows:
 3                                    INTRODUCTION
 4          1.    I am a Special Agent (SA) with Homeland Security Investigation
 5   (HSI), assigned to the Office of the Special Agent in Charge (SAC) San Diego, CA
 6   Child Exploitation Group (CEG) and affiliated with the San Diego Internet Crime
 7   Against Children (ICAC) Task Force. I have been employed by HSI since July 2017.
 8   I have received training from the Federal Law Enforcement Training Cente
 9   (FLETC) and other law enforcement agencies in the areas of child pornograph
1O investigations. As part of my current duties, I investigate criminal violations relatin
11   to child exploitation and child pornography including violations pertaining to th
12   illegal production, distribution, receipt and possession of child pornography, i
13   violation of 18 U.S.C. §§ 2251, 2252 and 2252A. I have had the opportunity t
14   observe and review numerous examples of child pornography (as defined in 1
15   U.S.C. § 2256) in various forms of media including computer media. In addition,
16   have participated in the execution of numerous search warrants involving chil
17   exploitation and/or child pornography offenses and I am in routine contact wit
18   experts in the fields of computers, computer forensics and Internet investigations.
19   In preparation of this affidavit, I have discussed the facts of this case with other la
20   enforcement agents/officers within HSI and ICAC. Moreover, I am a federal la
21   enforcement officer who is engaged in enforcing the criminal laws, including 18
22   U.S.C. §§ 2251, 2252 and 2252A, and I am authorized by law to request a searc
23   warrant.
24         2.     This affidavit is made in support of an application by the United State
25   of America for the issuance of a warrant to search the following electronic device:
26   an Apple iPhone 8 cellular phone, Model Number: A1864, IMEI: 356712081591273
27   ("Target Device"), currently in the possession of the Department of Homelan
       Case 3:19-mj-02990-KSC Document 1 Filed 07/17/19 PageID.3 Page 3 of 11




 1   Security,   Immigration     and    Customs     Enforcement,      Homeland     Securit
 2   Investigations, Special Agent in Charge, located at 880 Front Street, Suite 3200, Sa
 3   Diego, California 92101 ), within the Southern District of California, as describe
 4   more fully in Attachment A, for the items described in Attachment B, which item
 5   constitute evidence, fruits, and instrumentalities of violations of Federal laws
 6   namely, Title 18, United States Code§§ 2252 and 2252A.
 7         3.     The facts set forth in this affidavit are based on my own persona
 8   knowledge, knowledge obtained from other individuals during my participation i
 9   this investigation, including other law enforcement officers, my review o
1O   documents and computer records related to this investigation, communications wit
11   others who have personal knowledge of the events and circumstances describe
12   herein, and information gained through my training and experience. Because thi
13   affidavit is submitted for the limited purpose of establishing probable cause ·
14   support of the application for a search warrant, it does not set forth each and eve
15   fact that I or others have learned during the course of this investigation.
16                   FACTS IN SUPPORT OF PROBABLE CAUSE
17         4.     On or about October 10, 2018, the Target Device was seized fro
18   Jonathan PEREZ MARTINEZ ("PEREZ"), who was in possession of the Targe
19   Device when arrested at the Otay Mesa, CA, Port of Entry for the importation o
20   approximately 5.56 kilograms (12.25 pounds) of cocaine and approximately 4.4
21   kilograms (9.70 pounds) of heroin, in violation of21 U.S.C. §§ 952 and 960.
22         5.     On or about May 16, 2019, HSI SA Patrick Buchanan obtained federa
23   search warrant 19MG2014, authorized and signed by United States Magistrate Judg
24   Michael S. Berg, to conduct a forensic analysis of the Target Device for evidence o
25   violations of 21 U.S.C. §§ 952 and 960.
26
27
                                                2
       Case 3:19-mj-02990-KSC Document 1 Filed 07/17/19 PageID.4 Page 4 of 11




 1            6.   Pursuant to the search warrant, an HSI Computer Forensics Agen1
 2   (CFA) conducted a forensic examination of the Target Device and subsequent!)
 3   provided SA Buchanan with an evidence output hard drive for review.
 4            7.   On or about June 24, 2019, SA Buchanan was reviewing data extractec
 5   from the Target Device and identified a video file which he believed to depict chilc
 6   pornography. As a result, SA Buchanan notified me of the suspect video file. On
 7   this same date, I reviewed the video file SA Buchanan suspected as being chilc
 8   pornography at the HSI office located at 880 Front Street, Suite 3200, San Diego
 9   California 92101, and confirmed the video file depicted child pornography, as
1O defined in 18 U.S.C. §§ 2256. A description of the above-mentioned video file
11   follows:
12    Title                                         Description
13    2 7e3 eed 1-c65 8-41 f4-8bec-                 This video file depicts a clothed minor
14    9a3968a02486 .mp4                             aged child, with his penis exposed,
15                                                  thrusting his penis into the anal area of
16                                                  a mule. A second prepubescent child is
17                                                  then depicted approaching the mule,
18                                                  pulling his pants down, and thrusting
19                                                  his exposed penis into the mule's anal
20                                                  area.
21
              8.   As a result of my training and experience in child exploitation and chilc
22
     pornography investigations, and the training and experience of other law
23
     enforcement officers with whom I have had discussions, there are certain
24
     characteristics common to individuals involved in the receipt, distribution anc
25
     possession of child pornography.
26
27

                                                3
       Case 3:19-mj-02990-KSC Document 1 Filed 07/17/19 PageID.5 Page 5 of 11




 1                a.     These individuals may receive sexual gratification, stimulation
 2   and satisfaction from contact with children; or from fantasizing while viewin
 3   children engaged in sexual activity or in sexually suggestive poses, such as in person
 4   in photographs, or other visual media; or from literature describing such activity.
 5                b.     These individuals may collect sexually explicit or suggestiv
 6   materials, in a variety of media, including photographs, magazines, motion pictures
 7   video tapes, books, sliders and/or drawings or other visual media. These individual
 8   often use these materials for their own sexual arousal and gratification. Furthermore
 9   they may use these materials to lower the inhibitions of children they are attemptin
1O to seduce, to arouse the selected child partner, or to demonstrate the desired sexua
11   acts.
12                C.     These individuals often maintain their digital or electroni
13   collections of child sexual exploitation images in a safe, secure, and privat
14   environment, such as on cellular telephones. These collections are often maintaine
15   for several years and are kept close by, usually at the individual's residence, on hi
16   or her person, or in his or her vehicles, to enable the individual to view the collection
17   which is valued highly.
18                d.     These individuals also may correspond with and/or meet other
19   to share information and materials; are rarely able to completely destro
20   correspondence from other child pornography distributors/collectors;
21   correspondence as they do their sexually explicit material; and often maintain list
22   of names, addresses, and telephone numbers of individuals with whom they hav
23   been in contact and who share the same interests in child pornography.
24                e.     These individuals prefer not to be without their child sexua
25   exploitation images for any prolonged time period. Collectors will take thei
26   collection with them if they change residences, as the collection is considered to b
27   a prized possession. This behavior has been documented by law enforcement officer

                                                 4
       Case 3:19-mj-02990-KSC Document 1 Filed 07/17/19 PageID.6 Page 6 of 11




 1   involved in the investigation of child pornography throughout the world. That said
 2   there are individuals with a sexual interest in children who download and vie
 3   digital images of child sexual exploitation and delete them in order to avoid detectio
 4   by law enforcement or other people. However, even in cases where these images ar
 5   deleted, or concealed via encryption software, forensic examiners
 6   specialized tools to recover the deleted files or access encrypted files.
 7                f.     These individuals often use specialized software to conceal th
 8   existence of evidence and/or destroy said evidence. There are a variety of differen
 9   programs that an individual can use to accomplish these objectives, many of whic
1O are free. Additionally, these individuals have been known to store child pornograph
11   in unconventional physical locations, as well as in unusual digital locations o
12   computers and cellular phones. These files and folders, or applications, have bee
13   misnamed or renamed in an attempt to mislead investigators.
14                g.     These individuals will often download and store
15   children they know or with whom they have communicated, as well as thei
16   communications with those children. The images may not necessarily b
17   pornographic or obscene in nature; however, they are often used for the individuals'
18   sexual gratification.
19         9.     Based upon the facts set forth in this Affidavit, it is believed tha
20   PEREZ, the owner and user of the Target Device, has a sexual interest in childre
21   and is likely to exhibit the common characteristics of someone involved in the receip
22   and possession of child pornography, as described above. Specifically, a CF
23   located one video file depicting minors engaged in sexually explicit conduct on th
24   Target Device found in PEREZ's possession at the time of his arrest, such that it i
25   likely that additional evidence of violations of 18 U.S.C. §§ 2252 & 2252A will b
26   found on the Target Device.
27

                                                5
       Case 3:19-mj-02990-KSC Document 1 Filed 07/17/19 PageID.7 Page 7 of 11




 1    PROCEDURES FOR ELECTRONICALLY STORED INFORMATION AS
 2                          TO ANY CELLULAR TELEPHONE
 3          10.    It is not possible to determine, merely by knowing the cellular
 4   telephone's make, model and serial number, the nature and types of services to
 5   which the device is subscribed, and the nature of the data stored on the device.
 6   Cellular devices today can be simple cellular telephones and text message devices,
 7   can include cameras, can serve as personal digital assistants and have functions such
 8   as calendars and full address books and can be mini-computers allowing for
 9   electronic mail services, web services and rudimentary word processing. An

10   increasing number of cellular service providers now allow for their subscribers to

11   access their device over the internet and remotely destroy all of the data contained

12   on the device.    For that reason, the device may only be powered in a secure
     environment or, if possible, started in "flight mode" which disables access to the
13
     network. Unlike typical computers, many cellular telephones do not have hard
14
     drives or hard drive equivalents and store information in volatile memory within
15
     the device or in memory cards inserted into the device. Current technology provides
16
     some solutions for acquiring some of the data stored in some cellular telephone
17
     models using forensic hardware and software. Even if some of the stored
18
     information on the device may be acquired forensically, not all of the data subject
19
     to seizure may be so acquired. For devices that are not subject to forensic data
20
     acquisition or that have potentially relevant data stored that is not subject to such
21
     acquisition, the examiner must inspect the device manually and record the process
22   and the results using digital photography. This process is time and labor intensive
23   and may take weeks or longer.
24         11.    Following the issuance of this warrant, law enforcement personnel will
25   collect the subject cellular telephone and subject it to analysis. All forensic analysis
26   of the data contained within the telephone and its memory cards will employ search
27

                                                6
          Case 3:19-mj-02990-KSC Document 1 Filed 07/17/19 PageID.8 Page 8 of 11




 1   protocols directed exclusively to the identification and extraction of data within the
 2   scope of this warrant.
 3           12.   Based on the foregoing, identifying and extracting data subject to
 4   seizure pursuant to this warrant may require a range of data analysis techniques,
 5   including manual review, and, consequently, may take weeks or months. The
 6   personnel conducting the identification and extraction of data will complete the

 7   analysis within ninety (90) days, absent further application to this court.

 8                   GENUINE RISK OF DESTRUCTION OF DATA

 9           13.   Based upon my experience and training, and the experience and

10   training of other Agents with whom I have communicated, it is not uncommon for
     technically sophisticated criminals to use encryption, programs to destroy data that
11
     can be triggered remotely or by a pre-programmed event or keystroke and
12
     sophisticated techniques to hide data. In this case, the Target Device is in the
13
     possession oflaw enforcement such that there is minimal risk of destruction of data
14
     on the phone.
15
                        PRIOR ATTEMPTS TO OBTAIN DATA
16
             14.   The United States previously obtained a forensic image of the Target
17
     Device to search for evidence of violations of 21 U.S.C. §§ 952 and 960. To the
18
     extent that forensic image was complete, agents will rely upon that forensic image
19
     to conduct the search and seizure sought herein. The United States has not attempted
20   to obtain this data by other means.
21   II
22   II
23   II
24   II
25   II
26   II
27   II

                                                7
          Case 3:19-mj-02990-KSC Document 1 Filed 07/17/19 PageID.9 Page 9 of 11




 1                                     CONCLUSION
 2           15.   Based on the aforementioned factual information, I respectfully submi
 3   that there is probable cause to believe that evidence, fruits, and instrumentalities o
 4   violations of 18 U.S.C. §§ 2252 and 2252A may be found on the Target Device
 5   described in Attachment A. I, therefore, respectfully request that the attache
 6   warrant be issued authorizing the search and seizure of the items listed in Attachmen
 7   B.
 8
 9
                                                   Cristian Saen , pecial Agent
10
                                                   Homeland Security Investigations
11
12
13
14
                                      Hon. Karen . rawford
15                                    United States Magistrate Judge
16
17
18
19

20
21
22
23
24

25
26
27

                                               8
      Case 3:19-mj-02990-KSC Document 1 Filed 07/17/19 PageID.10 Page 10 of 11




 1                               ATTACHMENT A
                            PROPERTY TO BE SEARCHED
 2
 3
           The following property is to be searched:

 4               Apple iPhone 8 Cellular Phone
 5               Model Number: Al 864
 6               IMEI:356712081591273
 7
                 (Target Device)
 8
 9         The Target Device is currently in the possession of the Department o
10   Homeland Security, Immigration and Customs Enforcement, Homeland Securi
11   Investigations, Special Agent in Charge located at 880 Front Street, Suite 3200, Sa
12   Diego, California 92101.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     Case 3:19-mj-02990-KSC Document 1 Filed 07/17/19 PageID.11 Page 11 of 11




 1                                   ATTACHMENTB
                                   ITEMS TO BE SEIZED
 2
 3         Authorization to search the Target Device described in Attachment A include

 4   storage devices, such as SIM cards or memory devices attached to, inserted in o
 5   seized with the device. The Target Device will be searched and seized in accordanc

 6   with the "Procedures For Electronically Stored Information as to Any Cellula

 7   Telephone" provided in the affidavit and submitted in support of this warrant. Th
 8   following data will be seized only to the extent that it contains evidence of violation

 9   of 18 U.S.C. §§ 2252 and 2252A, such as communications, records, or data
10   including emails, text messages, photographs, audio files, videos, or location data:
11                a. tending to indicate efforts to send, receive, or possess chil
12                   pornography, as defined by 18 U.S.C. § 2256;
13                b. tending to identify other facilities, storage devices, or services-sue
14                   as email addresses, IP addresses, phone numbers-that may contai
15                   electronic evidence tending to indicate efforts to send, receive,
16                   possess or access child pornography as defined by 18 U.S.C. § 2256;
17                c. tending to identify co-conspirators, criminal associates, or other
18                   involved in the distributing, receiving, possessing, or accessm
19                   child pornography as defined by 18 U.S.C. § 2256;
20                d. tending to identify the user of, or persons with control over or acces
21                   to, the subject phone; or
22                e. tending to place in context, identify the creator or recipient of, o
23                   establish the time of creation, receipt or modification o
24                   communications, records, or data above.
25
26
27
